                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL         )
COHL, STEVE DARNELL, VALERIE        )
NAGER, JACK RAMEY, SAWBILL          )
STRATEGIC, INC., DANIEL UMPA and    )
JANE RUH, on behalf of              )
themselves and all others similarly situated,
                                    )
                                    )
      Plaintiffs,                   )
                                    )           Case No: 1:19-cv-01610 and
                                    )           Case No: 1:19-cv-2544
                                    )
v.                                  )           Judge Andrea Wood
                                    )           Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF         )
REALTORS, REALOGY HOLDINGS          )
CORP., HOMESERVICES OF AMERICA, )
RE/MAX HOLDINGS, INC. and KELLER )
WILLIAMS REALTY, INC.               )
                                    )
      Defendants.                   )
____________________________________)

                REPLY BRIEF IN SUPPORT OF THE MOTION OF THE
               NATIONAL ASSOCIATION OF REALTORS® TO DISMISS
                  THE CONSOLIDATED AMENDED COMPLAINT
                                                   TABLE OF CONTENTS

                                                                                                                                   Page


INTRODUCTION AND SUMMARY OF ARGUMENT ............................................................ 1
ARGUMENT ................................................................................................................................. 5
          I.         Plaintiffs’ Conclusory Allegations That Section 2-G-1 Injures Competition
                     Are Inadequate To State An Antitrust Claim. ........................................................ 5
                     A.         Plaintiffs Cannot Avoid Dismissal Merely By Repeating Their
                                Unsupported Economic Theories. .............................................................. 6
                     B.         Plaintiffs’ “Factual” Allegations Are Insufficient. .................................... 8
                                1.         Plaintiffs Have Failed To Support Their Claim That Section
                                           2-G-1 Restrains Competition Over Commissions. ........................ 8
                                2.         Plaintiffs Have Failed To Allege Facts To Support Their
                                           Claim That Section 2-G-1 Causes “Steering.” ............................... 9
                                3.         Plaintiffs Have Failed To Allege Facts To Support Their
                                           Claim That NAR Rules Prevent Brokers From Negotiating
                                           Commissions. ............................................................................... 10
                                4.         Plaintiffs Have Failed To Allege Facts To Show That
                                           Section 2-G-1 Inflates Commissions. .......................................... 11
                     C.         Courts Have Considered, And Rejected, Plaintiffs’ Argument That
                                A Requirement To Offer A Commission In An MLS Listing Is
                                Anticompetitive........................................................................................ 12
          II.        Plaintiffs’ Conclusory Allegations That They Have Been Injured By
                     Section 2-G-1 Are Insufficient To Support Their Antitrust Claims. ................... 17
CONCLUSION ............................................................................................................................ 18




                                                                    -i-
                                              TABLE OF AUTHORITIES


Cases

Adams v. City of Indianapolis,
  742 F.3d 720 (7th Cir. 2014) .................................................................................................... 15

BCB Anesthesia Care Ltd. v. Passavant Memorial Area Hospital Assn.,
  36 F.3d 664 (7th Cir. 1994) ........................................................................................................ 4

Bell Atlantic Corp. v. Twombly,
  550 U.S. 544 (2007) .......................................................................................................... 1, 4, 11

Car Carriers, Inc. v. Ford Motor Co.,
  745 F.2d 1101 (7th Cir. 1984) .................................................................................. 2, 4, 5, 8, 18

DSM Desotech, Inc. v. 3D Systems Corp.,
  2012 WL 5463803, (N.D. Ill. Nov. 7, 2012) .............................................................................. 6

Greater Rockford Energy & Tech. Corp. v. Shell Oil Co.,
  998 F.2d 391 (7th Cir. 1993) ...................................................................................................... 2

McReynolds v. Merrill Lynch & Co.,
 694 F.3d 873 (7th Cir. 2012) ...................................................................................................... 6

Murphy v. Alpha Realty,
 Case No. 76 C 2446, 1978 WL 1451 (N.D. Ill. Dec. 7, 1978) ........................................... 13, 14

O’Riordan v. Long Island Board of Realtors,
  707 F. Supp. 111 (E.D.N.Y. 1988) ........................................................................................... 15

Reifert v. South Cent. Wisconsin MLS Corp,
  450 F.3d 312 (7th Cir. 2006) .................................................................................................... 15

Silha v. ACT, Inc.,
   807 F.3d 169 (7th Cir. 2015) ...................................................................................................... 2

Sitzer v. NAR,
   Case No. 4:19-cv-00332-SRB (W.D. Mo. 2019) ....................................................................... 4

Supermarket of Homes v. San Fernando Valley Bd. of Realtors,
  1983 WL 2199 (C.D. Cal. 1983), aff’d, 786 F.2d 1400 (9th Cir. 1986) ....................... 12, 13, 14

United States v. Reality Multi-List, Inc.,
  629 F.2d 1351 (5th Cir. 1980) .................................................................................................. 14

Varela v. Gonzales,
  773 F.3d 704 (5th Cir. 2014) ...................................................................................................... 6
                                                                  -i-
Rules

Rule 12(b)(6)................................................................................................................................... 1




                                                                      -ii-
                    INTRODUCTION AND SUMMARY OF ARGUMENT

        Although plaintiffs try hard to obscure this fact, their claims against NAR are based on an

NAR rule that, by its indisputable terms, could not adversely affect competition. Section 2-G-1 of

the NAR MLS Handbook requires only that a broker who lists a property on an MLS must offer

cooperation and compensation to any other MLS participant who finds a buyer for the listed

property. That is all it does. Period!

        •       Section 2-G-1 does not fix commission levels. The listing broker may offer any
                amount of compensation to buyers brokers – even a nominal amount;
        •       Section 2-G-1 does not address, let alone dictate, the amount of commission that
                home sellers may, or should, offer to their listing brokers. That amount is set in
                negotiations between the seller and prospective listing brokers;
        •       Section 2-G-1 does not address, let alone dictate, whether buyers brokers are paid
                directly by their clients, or by the listing broker’s offer to share cooperative
                compensation. Buyers brokers are free to negotiate with buyers over the amount of
                commission, if any, that they will seek from the buyer; and
        •       Section 2-G-1 does not prohibit brokers from negotiating over the commission
                amount that is offered in the listing, and neither does any other NAR rule or case
                interpretation.

Yet plaintiffs argue that, despite 2-G-1’s limited scope, it somehow “cost[s] home sellers billions

of dollars annually and imped[es] lower-cost competition.” (Pl. Opp. at 2.) Significantly, that

argument is not supported by a single specific factual allegation in the Consolidated Amended

Complaint (“CAC”). Rule 12(b)(6), however, requires specific factual allegations that “must be

enough to raise a right to relief above the speculative level” – not conclusory allegations,

speculation, or opinions of third parties. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Given the indisputable language of the challenged Rule, the CAC cannot survive NAR’s motion

to dismiss because that Complaint does not allege specific facts that, if proven, would support the

conclusion that Section 2-G-1 somehow has anticompetitive effects completely at odds with its

language – or that it was the direct cause of injury to plaintiffs in this case.
       Unable to make specific factual allegations that would defeat a motion to dismiss, plaintiffs

rely on the claim that “testimony and analysis from economists, industry experts and many other

sources” can somehow substitute for such facts. (Pl. Opp. at 20). But they do not cite a single

case to support the notion that antitrust plaintiffs can avoid their obligation to plead specific facts

through the tactic of selectively quoting newspaper editorials and commentators at industry panels.

And no such case exists. The law is clear: Plaintiffs are required to plead specific facts to support

their claims (a) that defendants have violated the antitrust laws and (b) that they were directly

injured by virtue of the alleged violation. See Silha v. ACT, Inc., 807 F.3d 169, 174-75 (7th Cir.

2015); Greater Rockford Energy & Tech. Corp. v. Shell Oil Co., 998 F.2d 391, 401 (7th Cir. 1993)

They have not done, and cannot do, so. Moreover, “it is axiomatic that [a] complaint may not be

amended by the briefs in opposition to a motion to dismiss.” Car Carriers, Inc. v. Ford Motor

Co., 745 F.2d 1101, 1107 (7th Cir. 1984).

       Plaintiffs also attempt to hide the inadequacy of their factual allegations by focusing on

irrelevant details of those allegations. In its opening brief, NAR showed that Section 2-G-1 does

not, and indeed could not, have any effect on commission levels because it allows commission

offers to be made in any amount. (NAR Br. at 7-9.) Plaintiffs respond by noting that Section 2-

G-1 requires blanket offers. (Pl. Opp. at 1-2, 5, 18.) But they do not allege any facts to counter

the point that these blanket offers can be a nominal amount. Nor does the CAC allege any facts to

support plaintiffs’ conclusory claim that Section 2-G-1’s requirement that offers be made on a

blanket basis is actually responsible for inflating commissions.

       Similarly, plaintiffs seek to characterize as sinister the fact that Section 2-G-1 permits

cooperative commission offers to be made either as a fixed amount or as a percentage of the

purchase price. (Id. at 18-19.) But they make no allegations that, if proven, would show that either



                                                  2
type of pricing offer is anticompetitive, let alone how else one would set a price. All that they do

is advance their own conclusion, devoid of any factual foundation.

       NAR’s opening brief also showed that the NAR rules cited in the CAC do not, in fact,

prohibit negotiations between brokers over commissions. (NAR Br. at 9-11.) Plaintiffs respond

by continuing to insist that NAR rules prevent brokers from negotiating commission amounts. (Pl.

Opp. at 6.) However, even a cursory review of the relevant NAR rules demonstrates that all that

those rules prohibit buyers brokers from doing is the wholly self-interested practice of “mak[ing]

the submission of an executed offer to purchase contingent” on the listing broker increasing the

compensation offered to the buyer’s broker. (NAR Br. at 6-8.) In every other way, the relevant

rules permit negotiation of commissions. And plaintiffs make no effort to explain how they, as a

group of home-sellers, could possibly have been injured by that rule.

       Plaintiffs also argue that Section 2-G-1 is responsible for commissions for real estate

transactions allegedly not having fallen as much as they “should” have, and that commissions are

supposedly higher in the U.S. than in other countries. (Pl. Opp. at 9-11.) But plaintiffs have not

alleged that these other countries even have an MLS system similar to the American system, let

alone how Section 2-G-1 – which does not even address commission amounts – could be

responsible for these allegedly higher commission levels.        Plaintiffs’ factually unsupported

speculation is not enough to withstand a motion to dismiss.

       Plaintiffs’ legal arguments are no more convincing than their inadequate factual

allegations. Plaintiffs spend pages discussing cases that condemn price-fixing agreements among

horizontal competitors, as if to suggest that this case involves such an agreement. (Id. at 13-15.)

But the CAC alleges no facts to support such a theory. Indeed, plaintiffs do not even seem to really




                                                 3
be pursuing it.1 There is, and can be, no allegation of price fixing based on a rule that does nothing

more than require some offer of compensation.

       Plaintiffs also claim that Section 2-G-1 and the handful of NAR ethical rules that they

challenge are “facially anticompetitive” (id. at 17), but they barely address the numerous cases

cited in NAR’s opening brief which held that MLSs are procompetitive precisely because they do

what plaintiffs now complain they do, i.e., provide transparency and efficiency to the market.

(NAR Br. at 4.) The CAC contains no alleged facts that would support a different result here.

       Numerous courts, including the Supreme Court and the Seventh Circuit, have held that

courts should be vigilant in not exposing antitrust defendants to the enormous expenses of an

antitrust case on the basis of complaints lacking in specific factual allegations that, if proven,

would demonstrate a violation of the antitrust laws. See, e.g., Twombly, 550 U.S. at 558-59 (“[I]t

is one thing to be cautious before dismissing an antitrust complaint in advance of discovery, but

quite another to forget that proceeding to antitrust discovery can be expensive.” (internal citations

omitted)); Car Carriers, 745 F.2d at 1106-1107; see also BCB Anesthesia Care Ltd. v. Passavant

Memorial Area Hospital Assn., 36 F.3d 664, 669 (7th Cir. 1994). Yet that is precisely what

plaintiffs are asking the Court to order. This Court should not permit that result – particularly

where, as here, the MLS system that is being attacked has been repeatedly found to promote

efficiency and transparency – and thus to be lawful.2


1
   Plaintiffs argue at one point that this case involves horizontal competitors engaging in “conduct
that tampers with price mechanics,” id. at 14, but they cite no place in the CAC where they allege
facts to back up that kind of claim, and presumably are simply referring only to their insufficient
allegations about Section 2-G-1.
2
  Judge Stephen Bough, in the Western District of Missouri, recently denied defendants’ motion
to dismiss a similar case. See ECF No. 131 in Sitzer v. NAR, Case No. 4:19-cv-00332-SRB (W.D.
Mo. 2019) (decision attached as Attachment A). NAR respectfully submits that that court erred
in finding the conclusory allegations in that complaint sufficient to survive a motion to dismiss.


                                                  4
                                          ARGUMENT

I.     Plaintiffs’ Conclusory Allegations That Section 2-G-1 Injures Competition Are
       Inadequate To State An Antitrust Claim.

       Plaintiffs’ claims against NAR depend entirely on the notion that Section 2-G-1 of the NAR

MLS Handbook somehow (1) requires home sellers to pay for buyers broker services, (2) fixes the

price that home sellers pay for those services at a supracompetitive level, and (3) prohibits home-

buyers from paying for the services of their brokers directly. (See Pl. Opp. at 5-7, 9-11). But as

NAR showed in its opening brief, Section 2-G-1 does none of these things. Section 2-G-1 says

nothing about (1) who must or should pay for buyers brokers services; (2) the broker services for

which home sellers must or should pay; or (3) how much compensation a listing broker must or

should offer to buyers brokers. All that Section 2-G-1 says is that the listing broker must offer

some amount of compensation to buyer brokers. (See NAR Br. at 6-8, 10-14.) Plaintiffs have

alleged no facts to support their implausible and speculative claim that this very limited Rule is

somehow responsible for creating the market structure that they claim is anticompetitive.

       Plaintiffs offer three principal responses. They spend pages simply repeating their

economic theory that Section 2-G-1 is anticompetitive, but they fail to cite any factual allegations

in the CAC that supports that theory. (See Pl. Opp. at 17-22.) They purport to respond to NAR’s

showing that the CAC’s factual allegations are insufficient simply by repeating those allegations,

without even attempting to address their factual inadequacy. (Id. at 22-32). Finally, they assert

that the case law does not support NAR’s position that the required offering of cooperation and

compensation is not anticompetitive. (Id. at 32-36.) None of these responses is convincing.




In any event, in the Seventh Circuit, more is required to survive a motion to dismiss than the
conclusory allegations of the CAC in this case. See, e.g., Car Carriers, 745 F.2d at 1106-1107.


                                                 5
       A.      Plaintiffs Cannot Avoid Dismissal Merely By Repeating Their Unsupported
               Economic Theories.

       Plaintiffs begin their argument with the assertion that Section 2-G-1 is “facially

anticompetitive,” and then spend several pages detailing the manner in which that Section

supposedly hinders competition. (Pl. Opp. at 17-22.) But as NAR showed in its opening brief, the

CAC does not contain any factual allegations to support these assertions. (NAR Br. at 13-16.)

Rather, the CAC offers conclusory allegations, without any specific facts, that are insufficient to

survive a motion to dismiss.3 Rather than offering an effective response, plaintiffs do their best to

ignore the point.

       For example, plaintiffs assert that Section 2-G-1 requires that home sellers pay for the

services of buyers brokers, thereby “impos[ing] an expense on every seller.” (Pl. Opp. at 18.) This

argument ignores NAR’s showing in its opening brief that Section 2-G-1 does not require that

offers be made at any particular amount, and allows de minimis offers. (See NAR Br. at 6-14.)

This means that a home seller can, if the seller wishes, avoid this “expense” simply by insisting

that the listing broker offer cooperative compensation of a nominal amount. Plaintiffs have alleged



3
  The CAC, and plaintiffs’ opposition, are replete with references to opinions expressed by alleged
industry experts, participants, or “commentators.” (See, e.g., Pl. Opp. at 5, citing CAC ¶ 61 (Wall
Street Journal article), ¶ 64 (unidentified “government reports, economic research and trade
press”), ¶ 67 (law review article), ¶ 68 (“commentator” at FTC/DOJ workshop), ¶ 73 (business
school professor), ¶ 78 (law review articles).) But articles, comments, and opinions set forth
conclusions; they do not state facts, and plaintiffs cannot rely on such conclusory allegations to
support their claim. See McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 885 (7th Cir. 2012)
(explaining that “allegations in the form of legal conclusions are insufficient to survive” a motion
to dismiss); see also Varela v. Gonzales, 773 F.3d 704, 710 (5th Cir. 2014) (stating that opinions
in an expert report attached to a complaint cannot be considered on a motion to dismiss because
“opinions cannot substitute for facts”); DSM Desotech, Inc. v. 3D Systems Corp., 2012 WL
5463803, *1 n.1 (N.D. Ill. Nov. 7, 2012) (noting, on summary judgment, that expert opinions are
not facts).




                                                 6
no facts that support their assertion that Section 2-G-1 prevents home sellers from avoiding the

payment of a material amount of cooperative compensation to buyers brokers if that is what they

want to do.

       Plaintiffs also assert that Section 2-G-1 is anticompetitive because it (1) requires blanket

offers of cooperative compensation, and (2) requires those offers to be expressed either in absolute

dollar terms or as a percentage of the home sale price. (Pl. Opp. at 4-6, 18-19.) But plaintiffs point

to no facts alleged in the CAC to support their claim that either of these features of Section 2-G-1

does, or even could, cause the plaintiffs (or anyone else) to pay artificially inflated commissions

to their listing broker. A cooperative commission offer of a nominal amount can be made on a

blanket basis just as easily as it can be made on an individual basis. Plaintiffs have alleged no

facts to show that requiring blanket offers somehow causes commission levels to be higher than

permitting individual offers would – or that it would be more efficient to have listing brokers offer

different commission amounts to different MLS participants.

       Similarly, plaintiffs have alleged no facts demonstrating what is anticompetitive about

offers of compensation being expressed in either absolute dollar or percentage terms. How else

would a listing broker make an offer? This argument, like plaintiffs’ other arguments, simply does

not withstand any analysis.

       Plaintiffs also argue that Section 2-G-1 is anticompetitive merely because it allows brokers

to see the offers made by other brokers, thereby allowing them to “enforce a near-uniform

commission rate and drive out discounters.” (Id. at 19-20, 4-6.) But as NAR explained in its

opening brief, plaintiffs have alleged no facts to support their assertion that Section 2-G-1 prevents

discounting, and other NAR rules affirmatively forbid agreements among brokers regarding

commission levels. (See NAR Br. at 11-12, 16-17.) Moreover, courts have repeatedly considered,



                                                  7
and rejected, plaintiffs’ argument that the circulation of commission offers in an MLS is

anticompetitive. (See Section I.C, below.)

       Finally, plaintiffs argue that NAR rules prohibit negotiation over commission rates, and

that NAR rules in general should be regarded as presumptively anticompetitive. (Pl. Opp. at 6-7,

20-22.) But as NAR showed in its opening brief, the former argument is contrary to the language

of NAR’s rules, while the latter is contrary to several decades of law.4 (See NAR Br. at 18-20;

Section II, below.)

       B.      Plaintiffs’ “Factual” Allegations Are Insufficient.

       NAR’s opening brief demonstrated that plaintiffs have failed to allege facts to support any

of their theories regarding the allegedly anticompetitive effects of Section 2-G-1 and/or NAR’s

ethical rules. (NAR Br. at 9-20.) None of plaintiffs’ responses is convincing.

               1.      Plaintiffs Have Failed To Support Their Claim That Section 2-G-1
                       Restrains Competition Over Commissions.

       NAR showed in its opening brief that, since Section 2-G-1 permits de minimis cooperative

commission offers, plaintiffs must do more than simply cite the text of that rule to support their

claim that it somehow causes commissions to be set at supracompetitive levels. (NAR Br. at 10-

14.) In response, plaintiffs offer only argument. They do not point to a single place in the CAC

where they allege such facts. (See Pl. Opp. at 22-24.) As noted above, it is “axiomatic” that

deficiencies in a complaint cannot be cured by statements in briefs. See Car Carriers, 745 F.2d at

1107. In any event, it is telling that plaintiffs end with the argument that, if Section 2-G-1 operates

according to its plain terms, then NAR should “have no reason to oppose [its] elimination.” (Pl.



4
   The cases that plaintiffs cite as examples of “anticompetitive” NAR rules all involved alleged
restrictions on certain types of listings or brokerage models. (Pl. Opp. at 20-22.) Plaintiffs do not
make any such allegations here.


                                                  8
Opp. at 24.) The Court should not accept this kind of taunt in lieu of facts showing that Section

2-G-1 has the anticompetitive effect that plaintiffs ascribe to it.

                2.      Plaintiffs Have Failed To Allege Facts To Support Their Claim That
                        Section 2-G-1 Causes “Steering.”

        NAR showed in its opening brief that what plaintiffs call “steering” is simply an epithet

for what, according to plaintiffs’ own allegations, is simply the market at work: i.e., listing brokers

offering sufficient cooperative compensation to incentivize buyers brokers to come forward with

a buyer for the listed property. (NAR Br. at 14-16.) Plaintiffs respond by arguing that this amounts

to an unethical “bribe” that listing brokers pay to buyers brokers, one that supposedly causes buyers

brokers to forsake their fiduciary duty to their clients. (Pl. Opp. at 24.)5 However, plaintiffs fail

to acknowledge that the offer of compensation is intended to benefit the seller by encouraging

other MLS participants to produce a buyer for the listed property. Moreover, they fail to come to

grips with the fact that a seller may, under NAR rules, instruct the listing broker to offer de minimis

compensation to other MLS participants if that is how the seller wants to proceed.

        NAR also pointed out in its opening brief that plaintiffs’ own allegations undermine their

“steering” theory, since the CAC alleges that home buyers often select homes before they contact

a broker – thereby making it impossible for their broker to “steer” them towards listings based on

commission. (NAR Br. at 15-16.) Plaintiffs pretend that NAR is “disput[ing] the CAC’s factual

allegations” by making this point (Pl. Opp. at 25), but that is incorrect: NAR simply noted that

plaintiffs admitted that steering cannot occur in the manner they allege.




5
  Earlier in their brief, plaintiffs recite the CAC’s allegations about “steering,” (Pl. Opp. at 5), but
those allegations are insufficient because they are conclusory and based only on the opinions of
industry “commentators.” (See note 2, above.)



                                                   9
                 3.    Plaintiffs Have Failed To Allege Facts To Support Their Claim That
                       NAR Rules Prevent Brokers From Negotiating Commissions.

         As NAR showed in its opening brief, plaintiffs’ claim that NAR rules create a “Gordian

knot” that “strictly limits”6 the ability of home buyers to negotiate a lower buyers’ commission

than what is initially offered on the MLS is simply incorrect. (NAR Br. at 18-20.) Plaintiffs

respond by citing to CAC paragraphs 82-92, but most of those paragraphs have nothing to do with

NAR’s rules or standards of practice as they relate to negotiations. (See Pl. Opp. at 25-27, citing

CAC at ¶¶ 82-84, 86 (alleging price effects of Section 2-G-1); ¶ 85 (discussing alleged “script”

from Keller-Williams University); ¶ 87 (alleging that NAR rules allow buyers brokers to describe

their services as free);7 ¶ 92 (conclusory recapitulation of plaintiffs’ theory).)

         The handful of CAC allegations that actually address NAR’s rules on negotiation do not

support plaintiffs’ claims. Plaintiffs misinterpret NAR Case Interpretation 16-15, which states that

brokers are “entitled to negotiate” commissions but may not do so by altering the terms of the

buyer’s purchase offer itself. (Pl. Opp. at 26, citing CAC ¶ 89.) Plaintiffs claim that this

Interpretation requires that commission negotiations occur before the property is shown, but it does

not.8 And even if it did, plaintiffs plead no facts to support their claim that requiring pre-showing

negotiations would “in practice eliminat[e] negotiation.” (Id.) Similarly, plaintiffs continue to

ignore the fact that NAR Case Interpretation 16-16 does not prohibit negotiations over



6
    (Pl. Opp. at 6.)
7
   Plaintiffs ignore the fact that the relevant rule requires brokers who claim that their services are
free to disclose all material facts.
8
  While Case Interpretation 16-15 says that commission negotiations “should” be completed prior
to showing, the Hearing Panel’s decision did not rely on the timing of the negotiations, but instead
on the fact that the buyer’s broker had used the purchase offer – a contract to which the brokers
are not parties – as a tool for requesting a higher commission.


                                                  10
commissions; it merely prohibits buyers brokers from using the submission of the buyer’s

purchase offer to request such a change. (See NAR Br. at 7-8, 19.)

       Even more significantly – and fatal to all of plaintiffs’ arguments on this point – plaintiffs

ignore the obvious fact that allowing buyers brokers to negotiate compensation amounts would not

decrease commissions paid by home-sellers, since buyers brokers will inevitably seek higher

commissions, not lower ones. The CAC contains no facts to support plaintiffs’ claim that home

sellers are somehow injured by NAR rules that supposedly prevent buyers brokers from

negotiating higher commissions for themselves. Notably, plaintiffs offer nothing to support the

conclusion that NAR rules prevent buyers brokers from seeking payment from their clients if the

commission paid by the seller through the listing broker is thought to be inadequate.

               4.      Plaintiffs Have Failed To Allege Facts To Show That Section 2-G-1
                       Inflates Commissions.

       Finally, NAR showed in its opening brief that plaintiffs have failed to allege facts

connecting Section 2-G-1 to the assertion that brokerage commissions in the United States are

supposedly higher than in other countries. (NAR Br. at 22-23.) Plaintiffs respond by largely

ignoring the point, repeating their allegations that commissions are too high – without even

addressing the point that nothing in the CAC supports their claim that Section 2-G-1 is responsible

for the alleged commission levels. (See Pl. Opp. at 29-31.) But in order to state a claim against

NAR over allegedly inflating commission levels, plaintiffs must do more than simply cite

conclusory allegations that commission levels are inflated. Plaintiffs are required to allege facts

showing that NAR’s rules have caused the inflation. Their failure to do so means that they have

failed to satisfy Twombly’s requirement for factual allegations that are “enough to raise a right to

relief above the speculative level.” 550 U.S. at 555.




                                                11
       C.      Courts Have Considered, And Rejected, Plaintiffs’ Argument That A
               Requirement To Offer A Commission In An MLS Listing Is Anticompetitive.

       Plaintiffs’ legal theory is that there is something inherently anticompetitive about the NAR

Rule that requires a listing broker to make an offer of cooperation and compensation to all other

MLS participants who produce a buyer for the listed property. (Pl. Opp. at 13-22.) This theory

holds that requiring a listing broker to offer cooperation and compensation in an MLS listing

somehow decreases competition by increasing competition among listing brokers to make offers

of compensation that will incentivize other MLS participants to bring forward potential buyers.

As NAR noted in its opening brief, however, this theory is in total tension with several relevant

prior decisions. (See NAR Br. at 21-22.)

       Specifically, in Supermarket of Homes v. San Fernando Valley Bd. of Realtors, 1983 WL

2199 (C.D. Cal. 1983), aff’d, 786 F.2d 1400 (9th Cir. 1986), the Court rejected the argument that

“the inclusion of commission rates in the individual MLS listings” converted the MLS into a

“secret price list,” and that “the circulation of such information among brokers helps to stabilize

commission rates at artificially high levels.” Id. at *4. First, the Court found that the plaintiff had

failed to present any evidence that brokers were using the MLS to engage in price fixing. (Id. at

*6).9 It then rejected the plaintiff’s argument that merely sharing cooperative compensation offers

in the MLS violated the rule of reason:

       Absent an agreement to adhere to particular price schedules, the exchange of price
       information among competitors is not a per se violation of the antitrust laws, but
       should be judged under the rule of reason. . . . Applying the rule of reason, a
       number of courts have considered the antitrust implications of the exchange of



9
   Plaintiffs here do not seem to be making the argument that brokers use the MLS to engage in
overt price-fixing, and they certainly have pleaded no facts to support such a claim. Moreover, as
noted in NAR’s opening brief, NAR rules explicitly forbid agreements on commissions, including
cooperative commission offers. (NAR Br. at 11-12.)


                                                  12
        commission rates among real estate brokers in an MLS, and have found the
        practice to be lawful. The Court agrees with that conclusion.

        The procompetitive benefits of the information exchange conducted through the
        MLS have been widely noted. The centralized dissemination of information
        contributes to the efficiency of geographically fragmented markets for housing and
        for brokerage services. The allegedly anticompetitive effects of the disclosure of
        commission rates, on the other hand, are difficult to discern. Plaintiff’s
        characterization of the MLS as a ‘secret price list’ is simply inapposite. . . . As to
        the continued disclosure by listing brokers of the commissions payable to
        cooperating brokers, it has been rightfully observed that the listing and
        cooperative brokers are not truly competitors with respect to this use of the
        MLS. . . .

        The Court therefore concludes that the circulation of commission rates in the MLS
        does not violate the antitrust laws.

Supermarket of Homes, 1983 WL 2199 at *7 (emphasis added) (internal citations omitted). It

would be utterly inconsistent with this ruling to hold now, as plaintiffs propose, that the

requirement that a listing broker offer compensation to all other MLS participants violates the

antitrust laws.

        Similarly, this Court concluded in Murphy v. Alpha Realty, Case No. 76 C 2446, 1978 WL

1451, at *4 (N.D. Ill. Dec. 7, 1978), that the “practice of exchanging information concerning

commission rates and the division of those commissions” in an MLS does not violate the Sherman

Act, because this type of transparency is procompetitive:

        Defendants argue that just as the seller and listing broker are entitled to know the
        rate of commission involved in order to decide if they will enter into an agency
        relationship, potential cooperating brokers are similarly entitled to information
        concerning the rate of commission the listing broker is to receive from the seller
        and how that commission will be apportioned in order to decide whether a
        subagency relationship should be established. This Court agrees.

Id. Again, plaintiffs’ fundamental argument goes directly contrary to, and would undermine, this

judicial endorsement of the long-standing practice of cooperation and compensation that is the

basis of the MLS system.




                                                 13
       Plaintiffs respond by claiming that Supermarket of Homes and Murphy were decided

during the period in which listing brokers and buyers brokers were said to form sub-agency

relationships during a home sale. (See Pl. Opp. at 34, n.22.) But this purported distinction is

irrelevant. Both courts ruled as they did because they found – as a matter of law – that transparency

about specific offers of compensation to the other brokers in an MLS is procompetitive.

Supermarket of Homes, 1982 WL 2199, at *7 (noting the “procompetitive benefits of the

information exchange conducted through the MLS”); Murphy, 1978 WL 1451 at *4 (agreeing that

buyers brokers are “entitled to information concerning the rate of commission” before pursuing a

transaction with the listing broker). Regardless of characterizations of fiduciary duty, the purpose

of the offer of cooperation and compensation was, and is, to incentivize other MLS participants to

produce a buyer for the listed property – for the benefit of the seller. Courts have repeatedly and

rightfully held that the MLS system, of which Section 2-G-1 is a fundamental part, is

procompetitive – and is very much in the best interests of sellers and buyers alike.

       Moreover, as NAR noted in its opening brief – and plaintiffs do not even attempt to answer,

Supermarket of Homes and Murphy are fully consistent with long-standing antitrust authority

regarding the procompetitive nature of the MLS system. Thus, the Fifth Circuit described the

“enormously procompetitive” benefits of an MLS as follows:

       By serving as a central processing and distributing point for listings of real estate,
       [an MLS] helps reduce information and communication barriers and ease the built-
       in geographical barrier confronting buyer and seller. Further, it aids the market in
       its function as price-setter for properties and financing. It aids the seller by
       allowing him to give an exclusive listing to a broker, and thus to choose the agent
       with whom he prefers to deal, while nevertheless enabling him to place his listing
       in the hands of all [the MLS’s] members to attempt to procure a buyer. The buyer
       benefits by gaining access to a wider selection of properties in a shorter time period
       than would be the case if he engaged a lone broker.

United States v. Reality Multi-List, Inc., 629 F.2d 1351, 1368 (5th Cir. 1980) (internal citations

and quotation marks omitted). Other courts, including the Seventh Circuit, have similarly noted

                                                 14
that the MLS system is procompetitive precisely because it increases price transparency and lowers

transaction costs – the very functions that plaintiffs now claim, inaccurately, are somehow

anticompetitive. See, e.g., Reifert v. South Cent. Wisconsin MLS Corp, 450 F.3d 312, 321 (7th

Cir. 2006) (finding that Article 16 of the NAR Code of Ethics “aids competition and fulfills the

purposes of the Sherman Act by providing a more transparent marketplace”); O’Riordan v. Long

Island Board of Realtors, 707 F. Supp. 111, 115 (E.D.N.Y. 1988) (noting that MLSs are

procompetitive because they function “like an exchange and provide[] wide dissemination of

market information”). Section 2-G-1 is a fundamental feature of the MLS system that has long

been found to be procompetitive.

       Plaintiffs argue that these authorities should be ignored because they were decided on

summary judgment or after trial. (See, e.g., Pl. Opp. at 34, notes 24-25.) But that argument misses

the import of these cases: These decisions establish, as a matter of law, that transparent offers of

compensation to buyers brokers through an MLS are procompetitive, and may be considered on

this motion for that explication of the substantive antitrust law surrounding MLSs. See Adams v.

City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014) (noting that “there’s nothing wrong with

relying on summary-judgment cases at the pleading stage to explain the substantive legal standards

that apply to the case”). These decisions are flatly inconsistent with – and compel dismissal of –

the antitrust theory advanced by plaintiffs in their complaint.

       Finally, as NAR noted in its opening brief (at 1-2, 21-22), Section VI of its 2008 Consent

Decree with the Department of Justice (copy attached as Attachment B) provided that “nothing in

this Final Judgment shall prohibit NAR from adopting and maintaining the definition of MLS

Participant and the accompanying Note, together attached as Exhibit B.” (See Attachment B at 9.)

The Exhibit B referenced in Section VI of the Consent Decree provides, inter alia, as follows:



                                                 15
       However, under no circumstances is any individual or firm, regardless of
       membership status, entitled to MLS ‘Membership’ or ‘Participation’ unless they
       hold a current, valid real estate broker’s license and offer or accept cooperation
       and compensation to and from other Participants . . . .
                                                ***
       Note: Mere possession of a broker’s license is not sufficient to qualify for MLS
       participation. Rather, the requirement than an individual or firm ‘offers or accepts
       cooperation and compensation’ means that the Participant actively endeavors
       during the operation of its real estate business to list real property of the type listed
       on the MLS and/or to accept offers of cooperation and compensation made by
       listing brokers or agents in the MLS.

       The key is that the Participant or potential Participant actively endeavors to make
       or accept offers of cooperation and compensation with respect to properties of
       the type that are listed on the MLS in which participation is sought.

(See Attachment B at 24-26 (emphasis added).) The 2008 Consent Decree thus explicitly

permitted NAR to maintain MLS participation rules that include the requirement that brokers

“actively endeavor[] to make or accept offers of cooperation and compensation” when listing

properties on the MLS. This is the same requirement that plaintiffs now claim is “plainly

anticompetitive.” (See Pl. Opp. at 1.) And, contrary to plaintiffs’ argument (id. at 28), the

expiration of the Consent Decree in 2018 does not change the fact that the very conduct challenged

here was explicitly permitted by that Decree.10

       NAR recognizes that, in the Department of Justice’s Statement of Interest in this case (ECF

No. 135), DOJ stated that the 2005 investigation that led to the Consent Decree did not focus on

Section 2-G-1 and that NAR has mischaracterized that Decree. To be clear, NAR never said, and

never sought to imply, that that investigation and the complaint leading to the Consent Decree




10
  Judge Bough’s decision in Sitzer did not address the cases cited above or the Consent Decree.
NAR respectfully suggests that these authorities strongly support dismissal of the CAC.



                                                  16
focused on, or even addressed, Section 2-G-1.11 But NAR respectfully submits that the language

of the Consent Decree speaks for itself. It sets forth, as permitted conduct, NAR rules that limit

MLS participation to brokers who engage in the very conduct that plaintiffs claim is unlawful:

making or accepting offers of cooperation and compensation. It would be most unfair if allegations

of conduct that was explicitly permitted by a Consent Decree with the Department of Justice that

was approved by Judge Kennelly were now held to state a cause of action and expose NAR to

claims of enormous damages. But even apart from the Consent Decree, the antitrust claims in the

CAC should be dismissed for all of the reasons stated above.

II.    Plaintiffs’ Conclusory Allegations That They Have Been Injured By Section 2-G-1
       Are Insufficient To Support Their Antitrust Claims.

       Apart from the merits, the antitrust claims in the CAC should be dismissed on the additional

ground that plaintiffs have failed to allege facts showing that the challenged Rule was the direct

cause of their alleged injury. As NAR noted in its opening brief (NAR Br. at 16-17), all of the

plaintiffs have chosen to rely on the same boilerplate, conclusory allegation that, when they sold

their homes, they “paid a substantial buyer-broker commission.” (CAC at ¶¶ 23-30.) None of the

plaintiffs has alleged that he or she even attempted to negotiate a lower commission to be paid to

their listing broker, or a lower (or even de minimis) amount to be offered by the listing broker to



11
   NAR’s brief said the following about the Consent Decree: “[The NAR requirement that a listing
broker must make an offer of cooperation and compensation to any buyers broker who produces a
ready, willing and able purchaser] was explicitly permitted by the Department of Justice in a
consent decree that expressly authorizes NAR to limit membership in an MLS to persons who
make offers of cooperation and compensation to other members of the MLS – a decree that was
approved by Judge Kennelly of this Court.” (NAR Br. at 1-2.) The brief also said that “[t]he
Department of Justice, similarly, entered into a consent decree, approved by a Court in this District,
expressly permitting NAR to maintain a rule that provides that MLS membership may be made
contingent on a broker’s agreement to ‘actively endeavor’ to ‘make or accept offers of cooperation
and compensation’ through the MLS.” (Id. at 21-22.) As explained above, we respectfully submit
that these statements are accurate.


                                                 17
the buyer’s broker, let alone that their broker refused to do so because that broker believed that

Section 2-G-1 precluded such negotiations. Nor has any plaintiff attempted to plead any other

facts demonstrating that, but for the existence of Section 2-G-1, they would have paid a lower

commission. This failure is fatal to their claims. (See NAR Br. at 24-25.)

       Plaintiffs respond by claiming that they have adequately alleged a causal link between

Section 2-G-1 and their own alleged injuries. (See Pl. Opp. at 29-33.) But the CAC paragraphs

they cite do not do so. Instead, they contain only conclusory allegations that “sellers” paid “an

inflated total commission.” Plaintiffs, for example, point to CAC allegations which quote opinion

pieces claiming that brokerage commissions are too high (CAC ¶¶ 14-15, 125, 128-29) or too

uniform (id. ¶ 126). They also point to their boilerplate allegation that “[d]efendants’ conspiracy

has caused buyer-broker commissions and total commissions in the areas in which the Covered

MLSs operate (and elsewhere) to be inflated.” (Id. ¶ 156.) The CAC alleges no factual allegations

that, if proven, would support those claims or tie the commissions paid by any individual plaintiff

to any alleged wrongdoing. (See Sections I.A. and I.B. above.) This kind of boilerplate is

insufficient to support the conclusion that any of the plaintiffs was injured by Section 2-G-1.

                                         CONCLUSION

       The Seventh Circuit has warned that, given the massive costs of discovery in antitrust

cases, such cases should be dismissed where they are based on “bare legal conclusion[s]” and

nothing more than “the language of antitrust” – but do not allege specific facts that, if proven,

would demonstrate an antitrust violation. Car Carriers, 745 F.2d at 1106. In these sorts of cases,

as the Court of Appeals noted,

       the costs of modern federal antitrust litigation and the increasing caseload of the
       federal courts counsel against sending the parties into discovery when there is no
       reasonable likelihood that the plaintiffs can construct a claim from the events
       related in the complaint. A contrary view would be tantamount to providing
       antitrust litigation with an exemption from Rule 12(b)(6).

                                                18
Id. at 1106-1107. In light of the absence of any concrete factual allegations in the CAC that would

make out an antitrust violation and in light of the massively burdensome discovery that will

undoubtedly be inflicted on defendants if this case were permitted to go forward, this case is

precisely the sort of litigation against which the Court of Appeals cautioned.

       Specifically, the conduct challenged by the CAC is nothing more than a rule that a listing

broker in an MLS must offer cooperation and compensation to other MLS participants as part of a

long-accepted and judicially endorsed system for facilitating the sale of residential real property

in an efficient and transparent manner. That rule does not in any way dictate, or even influence,

the commission that is negotiated between the seller and the listing broker. It does not dictate, or

even influence, the commission that the listing broker offers to other MLS participants for

producing a buyer for the listed property – which can be a nominal amount. It does not prevent

the negotiation of the listed commission level by the buyer or the buyer’s broker. And it does not

prevent buyers brokers from seeking commissions from their clients if they deem the commission

offered by the listing broker to be inadequate. Significantly, not a single concrete factual allegation

in the CAC is to the contrary. Absent non-conclusory, factual allegations that would, if proven,

show that Section 2-G-1 has suppressed competition and has directly caused injury to these

plaintiffs, the CAC should be dismissed with prejudice.




                                                  19
Dated: October 18, 2019    Respectfully submitted,

                           /s/Jack R. Bierig
                           Jack R. Bierig
                           Robert J. Wierenga
                           Adam J. Diederich
                           Schiff Hardin LLP
                           233 South Wacker Drive, Suite 7100
                           Chicago, Illinois 60606
                           (312) 258-5500
                           jbierig@schiffhardin.com
                           rwierenga@schiffhardin.com
                           adiederich@schiffhardin.com
                           Attorneys for Defendant
                           National Association of Realtors®




                          20
                               CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on October 18, 2019, the foregoing Reply
Brief in Support of the Motion of the National Association of Realtors® to Dismiss Plaintiff’s
Complaint was electronically filed with the Clerk of the Court by utilizing the CM/ECF System,
which will provide electronic notification to all counsel of record:


                                           /s/ Jack R. Bierig
                                             Jack R. Bierig
